OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                AUSTIN


                                                   Isarah16, 1939


Bonorable Emmett Wilburn
County Attorney
oanter , Terse

Deer Sir;                          Opinion No. 0




         Wb 6rb in mcsipt 0
reQlddn@   the epiIiiOlA Of th
whether a eomw5nsahool ebt
flrmt may sign a taaahes*r 6
the tru8tsae that is remaining



                                                 1 distrlat or
    oonaolidatsd                                 11 ba** autlaarit~
    to m&b aontr                                 not ti emore of
                                         uperlntendeatr  ) rnd
                                         lstriotlror aonmalidah&
                                         d that maoh oontraota
                                         8upsrintbndbnt.    80 aon-
                                          61 until the newly
                                            taken the oath ot offtee,
                                           , Pan. 1, p. Ml,)"
                         t harrheretorore hsM that mid Aat 28 oon-
                        e caption la rufffaientto &ivb aMAo* of
what the Aot
          Prtor tQ the briaetaentof Artlolo B’9Mky    it 48    wtablirrhad
that 00m0n sohool trwtmm ha4 the power to em3ioJ toaohem ret
the term of sohaol 6uooe~~~ their t*xm of offis aad their mo-
oe8eora would be boUna thereby. It wan 80 ho&d In Pq          ot PearsaU
V. 1810~116,(T. 0. A. 1899) !%J 8. 1. 939.  UnQ.r  tm    lhtt   Of db-
olsions,  trubteo8who bed brrtm defutd,    6l&nsd teeobsrs’     aontraotb
labsepuwt to the ~Lectticmat wbieh they were Befmd+d an4 rrntit
  Bon. Watt      Gilburn, Fiaroh16, 1939, Page r!


  their auaoeaaore qudlfied and;took the oath of office. LUler
  Y. Smiley, (T.C.A. 19X5, Zrit Hetau.4) $5 6. i. (2) 419.
           It will be noted that the limitationpreaeribo% 1s that
  no contra@. may be slgmi until the m     elected trustee has
  qualifleQan6 taken the oath of offloe. &4-Q        there oan be
  no mwly sleeted trueteo until after the sleotion on 'theiXrst
  Saturday -1       in eaah yam a~ provided by .Artiole2745.
            238 pl8in Wording of drtiole ;~%WI indfOate0  that the eril
  whiah the Legislatureinterrdsdto roamdy was the occasionalpraotias
  oi dbieatod aobool trtmteee joining with a minority cm the new boarQ
  in slgnlng mmtraet8, oontrarJ to thm erprossedwishes of the
  aleotorato, before the newly lleot.4 truatso   oould qualify on
  8~8~ rlrmt.

            It   is   the opinion ot'thf8   deptwtmaat    that a aosaxonsohool
  ( Lb tr trwtea,
           let           .wh h
                             o ar re
                                   o ?o tiiolxpiree
                                             o      oilU&y lst, may
  join with one of the remainin& trwtemm         and ezaoute valid tsaohem*
  ormtraetm’for the next year, prior to the sleatlon of the new
  trwtbo. But the boar6 of trwka8 may not oontraat with taaoher8
  at&baeQaentto the date oT the eloatlon of the now trustee and prior
L to tha time au& new trkutee qualiSle ati take the oath of office.
                                                Youru    rsry   truly